           Case 1:20-cv-00993-ELH Document 10 Filed 04/20/20 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                      Northern Division

Kaleido Logistics, S.L.,                        *

       Plaintiff,                               *   Civil Action No.:
                                                    1:20-cv-00993-ELH
v.                                              *
                                                    IN ADMIRALTY
Cargo Carried under Bill of Lading              *
HOEGTT27SRBA0001at the
Dundalk Marine Terminal,                        *

       Defendant, in rem                        *

and                                             *

Efacec Energia Máquinas e Equipamentos          *
Eléctricos, S.A. (“EFACEC”),
                                                *
       Defendant in personam,
                                                *
and
                                                *
Ceres Marine Terminals Inc.,
                                                *
       Garnishee.

       *      *       *        *     *      *       *       *      *     *     *

           ORDER APPOINTING J. STEPHEN SIMMS OR HIS DESIGNATE
      AS REPRESENTATIVE TO SERVE THE CARGO WITH THE WARRANT OF
                                 ARREST

       Plaintiff, having moved for an Order pursuant to Fed. R. Civ. P 4(c)(2), Supplemental

Rule B(1)(c)(ii), and Supplemental Rule C(3)(b)(ii) for the appointment of J. Stephen Simms or

his designate to serve the Warrant of Arrest issued by this Court in place of the United States

Marshal in this case, and good cause appearing therefore, it is hereby

       ORDERED, that Plaintiff’s Motion (ECF 6) is granted, and that J. Stephen Simms or his

designate is appointed to serve as Representative to serve the Warrant of Arrest on the Cargo
          Case 1:20-cv-00993-ELH Document 10 Filed 04/20/20 Page 2 of 2



Carried under Bill of Lading HOEGTT27SRBA0001at the Dundalk Marine Terminal Vessel,

defendant in rem in place of the U.S. Marshal for the District of Maryland, and it is further

       ORDERED, that J. Stephen Simms, or any other person appointed by him who is at least

18 years of age and not a party to this action, is appointed to serve the Warrant of Arrest and a

copy of the Verified Complaint at issue in this case, and it is further

       ORDERED, that J. Stephen Simms, or his designate shall report the results of the arrest

to the U.S. Marshal for the District of Maryland and cause to be filed a return of service with this

court following service of the Warrant of Arrest and Verified Complaint.

       SO ORDERED on this 20th day of April 2020.

                                                                             /s/
                                                              Ellen Lipton Hollander
                                                              United States District Judge




                                                  2
